DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the hard" in line a.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 claims that the cross section is rectangular.  This claim depends from claim 5 that calls for a circular cross section.  It is unclear how it can be both circular and rectangular in cross section at the same time?  Clarification is requested?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. D399,713 to Allen et al.
Regarding Claim 1, Allen teaches a removably securable potted plant jacket, comprising: a housing enclosure having a first member and a second member hingedly attached to one another (Allen teaches two sections that meet at the tabbed flap the opposite corner diagonal from the tab closer is the hinged section, applicant doesn’t claim the structural features of the hinge and since Allen opens and closes at that juncture has a hinged attachment and function), the first member and second member configured to rotated between a closed position and an open position, wherein the housing defines an open top end and an open bottom end (Allen Fig. 7 and 8) when the first and second members are in the closed position; a closure flap (Allen Fig. 1 and 2) which runs the length of the housing enclosure from the open top end to the open bottom end along the portion where the first member and the second member of the housing enclosure meet when in the closed position; a fastener (Allen Fig. 2 tab) configured to removably secure the closure flap; and a perimeter lip (Allen Fig. 1 and 2 portion extending perpendicular to the jacket body) which extends out from the open bottom end such that the diameter of the perimeter lip is larger than that of the open bottom end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent No. 1,544,322 to Kellermann.
Regarding Claim 5, Allen is silent on teaching an enclosure comprises a circular cross-section when the first member and the second member are in the closed position.  However, Kellermann teaches the general knowledge of known circular cross-section when the first and second member are in the closed position (Kellermann Fig. 1 and 3, mesh nature of B satisfies open top).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Allen with the teachings of Kellermann at the time of the invention for application to lettuce as taught by Kellermann.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Allen as modified teaches a diameter of a central portion of the housing enclosure is greater than each of a diameter of the open top end and a diameter of the open bottom end (Kellermann Fig. 1 and 2).
Regarding Claim 7, Allen as modified teaches the housing enclosure comprises a rectangular cross-section when the first member and the second member are in the closed position (Allen Fig. 7 and 8).
Regarding Claim 8, Allen as modified teaches the perimeter lip is configured to receive the top end of a planter pot therein in frictional engagement (Allen perimeter lip is flat and can rest on top of a planter, applicant doesn’t structurally claim how it receives the top end of the planter and frictional engagement can merely mean contact i.e. the perimeter lip touching the planter pot; applicant hasn’t positively claimed a planter pot, but merely it is configured to receive one).
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent Pub. No. 2012/0291344 to Castagno et al.
Regarding Claim 2, Allen teaches hard material (Allen retains its shape thus satisfies “hard”), but is silent on explicitly teaching transparent material of the housing enclosure comprises a synthetic polymer.  However, Castagno teaches a transparent material of synthetic polymer (Castagno Fig. 3 can see plant #302 satisfying transparent and paragraph [0005] teaches plastic).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Allen with the teachings of Castagno at the time of the invention for the insulating properties taught by Castagno and the known lightweight, durable properties of plastic.  The modification is merely the simple substitution of one material for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.  Furthermore, an obvious engineering design choice involving the selection of a known material for intended use [Leshin 125 USPQ 416].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent Pub. No. 2009/0293349 to Dunbar.
Regarding Claim 3, Allen teaches a tab and flap closure along the length, but is silent on the fastener comprises a hook and loop assembly disposed along a length of the closure flap.  However, Dunbar teaches the general knowledge of selecting a hook and loop fastening assembly for a plant jacket (Dunbar Fig. 1 #24B and 24A).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Allen with the teachings of Dunbar at the time of the invention for ease of securing and releasing as taught by Dunbar.  The modification is merely an obvious engineering design choice.  “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the simple substitution of one known fastener for another to obtain predictable results.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D399,713 to Allen et al in view of U.S. Patent No. 7,013,597 to Dominguez.
Regarding Claim 4, Allen is silent on the perimeter lip is connected to the open bottom end via an elastic material that is configured to accommodate planter pots of varying diameters.  However, Dominguez teaches the general knowledge of one of ordinary skill in the art to select an elastic material to accommodate varying diameters (Dominguez abstract; Col. 1 lines 55-63).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Allen with the teachings of Dominguez at the time of the invention to prevent weed growth and a snug fit with pot and around plant trunk as taught by Dominguez.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following prior art of record is a teaching of the general knowledge of one of ordinary skill in the art of plant jackets and hinged plant jackets:
U.S. Patent No. 4,187,639; U.S. Patent Pub. No. 2010/0095587; U.S. Patent Pub. No. 2010/0218421; U.S. Patent No. D429,125; U.S. Patent No. D398,492; U.S. Patent No. 2,062,789; U.S. Patent Pub. No. 2017/0181386; U.S. Patent No. 5,832,660; U.S. Patent No. 2,006,562; U.S. Patent No. 1,747,967; U.S. Patent No. 4,359,810.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



09 March 2021